NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment filed 12 November 2021 has been entered and considered. Claims 34, 51, and 53 have been amended, and claims 55-59 have been added. By way of Examiner’s Amendment below, claims 34, 51, 53, 56, and 59 are further amended, and claim 55 is canceled. Claims 34, 51, 53, and 56-59, all the claims pending in the application, are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicants’ representative, Carl Pellegrini (Reg. No. 40,766), on 11 March 2022.
The application has been amended as follows: 



a memory for storing instructions; and 
a processor configured to execute the instructions to: 
acquire captured face information; 
match the captured face information against stored face information stored in anonymous records in which the stored face information, stored reception information, including a conversation history related to a content of a conversation and a reception date and time when [[the]] a reception related to the conversation is finished, and location information of the reception apparatus that performed reception regarding the stored reception information, and an anonymous identifier are stored; 
store the captured face information, reception information and location information of the reception apparatus that performed reception regarding the reception information to the anonymous records which do not contain a name of a user when a result of matching between the captured face information and the stored face information is unmatched; and 
output voice data based on the conversation history and the reception date and time when the result of matching between the captured face information and the stored face information is matched.  



acquiring captured face information; 
matching the captured face information against stored face information stored in anonymous records in which the stored face information, stored reception information, including a conversation history related to a content of a conversation and a reception date and time when [[the]] a reception related to the conversation is finished, and location information of the reception apparatus that performed reception regarding the stored reception information, and an anonymous identifier are stored;
storing the captured face information, reception information and location information of the reception apparatus that performed reception regarding the reception information to the anonymous records which do not contain a name of a user when a result of matching between the captured face information and the stored face information is unmatched; and 
outputting voice data based on the conversation history and the reception date and time when the result of matching between the captured face information and the stored face information is matched.  



acquiring captured face information; 
matching the captured face information against stored face information stored in anonymous records in which the stored face information, stored reception information, including a conversation history related to a content of a conversation and a reception date and time when [[the]] a reception related to the conversation is finished, and location information of the reception apparatus that performed reception regarding the stored reception information, and an anonymous identifier are stored; 
storing the captured face information, reception information and location information of the reception apparatus that performed reception regarding the reception information to the anonymous records which do not contain a name of a user when a result of matching between the captured face information and the stored face information is unmatched; and 
outputting voice data based on the conversation history and the reception date and time when the result of matching between the captured face information and the stored face information is matched.  

55. (Canceled).  

56. (Currently Amended): The reception apparatus according to claim 34, wherein the processor is configured to execute the instructions to: output the voice data based on [[a]] the conversation history, the reception date and time, an estimated age, and an estimated gender when the result of the matching is matched.  

59. (Currently Amended): The reception apparatus according to claim 58 update at the same time as each other in accordance with the user information.   


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Each of independent claims 34, 51, and 53 recites, in some variation: acquiring captured face information; matching the captured face information against stored face information stored in anonymous records in which the stored face information, stored reception information, including a conversation history related to a content of a conversation and a reception date and time when a reception related to the conversation is finished, and location information of the reception apparatus that performed reception regarding the stored reception information, and an anonymous identifier are stored; storing the captured face information, reception information and location information of the reception apparatus that performed reception regarding the reception information to the anonymous records which do not contain a name of a user when a result of matching between the captured face information and the stored face information is unmatched; and outputting voice data based on the conversation history and the reception date and time when the result of matching between the captured face information and the stored face information is matched. The cited art of record does not teach or suggest such a combination of features. 
In the closest prior art of record, Uenoyama (U.S. Patent Application Publication No. 2016/0354165) is directed to a service-provision management system comprising a plurality of service-provision robots which interact with a plurality of users. Uenoyama discloses that a user is identified using facial recognition and a user identification database which stores the face of the user in conjunction with an ID, age, and other personal information along with a conversation log documenting past conversations with the user. The content of the past conversations is used for interacting with user in a present conversation. 

Griswold (U.S. Patent Application Publication No. 2013/0137516), like Uenoyama, is directed to storing records of users that interact with an apparatus. In particular, Griswold discloses that a user profile is identified from among user profiles stored in a database based on facial recognition, and an anonymous user profile is created if the face is not recognized in the database. 
However, Griswold is silent about any conversational interaction between the user and the apparatus. That is, Griswold fails to teach or suggest outputting voice data based on the reception date and time when a reception related to the conversation is finished, as required by the independent claims.
Oohashi (U.S. Patent Application Publication No. 2005/0151842) contemplates documenting reception start and end dates and times of interactions with a robot and a user, but is silent about using this information for outputting voice data.
Kayama (U.S. Patent Application Publication No. 2018/0294001) is directed to a voice interaction apparatus which contemplates using a usage history to determine how to wait after a user’s vocalization ends to output a vocal response by the apparatus. However, the usage history 
	Because the cited art of record does not teach or suggest each and every feature of independent claims 34, 51, and 53, these claims are allowed. Claims 56-59 are allowed by virtue of their dependency on claim 34. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486. The examiner can normally be reached noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEAN M CONNER/Primary Examiner, Art Unit 2663